Citation Nr: 1218520	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-18 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Vivek Kothari, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD


William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January to July 2003 and from January to November 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating retroactively effective from November 5, 2007, the date of receipt of this claim.  However, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of that decision later in June 2008.  In November 2008, in response, he filed a notice of disagreement (NOD) with the 50 percent rating initially assigned for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others).  He resultantly was provided a statement of the case (SOC) concerning this claim in February 2009.  He then, in response, filed a timely substantive appeal (VA Form 9) in May 2009 to complete the steps necessary to perfect his appeal of this claim for a higher initial rating for his PTSD to the Board.  See 38 C.F.R. § 20.200 (2011).

Also in that May 2009 substantive appeal, however, he indicated that he was still appealing the claim concerning his "hearing," so the denial of service connection for his bilateral hearing loss.  And such a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) - which, here, is the RO - and a desire to contest the result will constitute a valid NOD.  See 38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of an NOD initiates the appeal process, so that substantive appeal, in effect, was a timely NOD concerning this other claim for service connection for bilateral hearing loss.  However, the RO has not provided the Veteran an SOC concerning this claim, only instead concerning his claim for an initial rating higher than 50 percent for his PTSD.  So the Board is remanding this claim concerning the hearing loss to the RO to provide the Veteran this required SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this other claim to the Board by also filing another timely substantive appeal (e.g., VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2012, as support for his claim for a higher initial rating for his PTSD, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board at the Board's offices here in Washington, DC (Central Office hearing).  During the hearing, the Veteran's attorney submitted additional evidence, specifically, a written brief, and waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  This brief and the testimony offered under oath during the hearing alleged the Veteran is 100-percent disabled, including unemployable, on account of his PTSD.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the underlying claim for a higher initial rating for the PTSD also requires further development before being decided on appeal, so the Board is remanding this underlying claim, as well.


REMAND

The rating initially assigned for the Veteran's PTSD, as mentioned, is 50 percent.  Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, the next higher rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  And the highest possible rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The symptoms listed, then, is not entirely exhaustive or determinative of the rating that should be assigned.

Among the evidence submitted in support of the Veteran's claim for an initial rating higher than 50 percent for his PTSD is a March 2010 medical opinion from a physician at a private medical learning institution.  This commenting physician indicated she had reviewed the Veteran's entire claims folder for the pertinent medical and other history.  She determined the Veteran's PTSD symptoms had led to a dramatic deterioration of his social and occupational functioning, indeed, to the point that he is unable to hold down even a part-time job.  On the one hand she said he has significant occupational and social impairment in most spheres, but she then stated that his PTSD causes total occupational and social impairment.

The Veteran had a VA compensation examination for his PTSD in January 2011, and the results in many respects depicted a far less severe condition in terms of its affect on his social and occupational functioning.  Notably, specifically pertaining to his social isolation, it was reported that he stayed drowned in work.  Later it was mentioned that he saw himself as being successful and advancing at work.  It also was reported that he was able to manage aspects of his life, including full-time employment of which he had earned advancements and had received a recent promotion to management.  He reportedly had been employed full time as a manager at a fitness facility for 2 years.

While testifying during his even more recent January 2012 hearing at the Board, however, so one year removed from that VA compensation examination, the Veteran said he had been working at an Aquatic Center as a swim instructor since 2004, between his military deployments, and that he was employed only on a
part-time, rather than full-time, basis, and without any benefits.  But, as importantly, he said that he essentially had only been allowed to continue working there during these last several years because his manager knows he is a disabled Veteran and therefore is making special accommodation since he knows the Veteran cannot work anywhere else.  A social and industrial survey therefore is needed to assess his employability, especially since there is a derivative TDIU claim also at issue.


The procedural history of this case is similar to that in another rather recent decision by the Court, wherein the Court found that because the claim for a TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of [the Veteran's] initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  See Mayhue v. Shinseki, 24 Vet App 273 (2011).  In Mayhue, the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities - provided that, if, as here, there is only one such disability, it is rated as at least 60-percent disabling.  38 C.F.R. § 4.16(a).  As it stands, however, the Veteran's PTSD is rated slightly less, as 50-percent disabling.  But even in a case, as here, where the Veteran does not have a sufficient rating for his service-connected disability to be considered for a TDIU under 38 C.F.R. § 4.16(a), if it is established that he is indeed incapable of obtaining and maintaining substantially gainful employment on account of this disability, he still would warrant consideration of a TDIU on an alternative extra-schedular basis under the special provisions of § 4.16(b).

The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).


In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In determining whether a Veteran is entitled to a TDIU, consideration is given to his level of education, special training, and previous work experience, but not as mention to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).


While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment", noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the  courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad, 5 Vet. App. at 529.  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail - especially when, as here, the only current basis of entitlement is on an extra-schedular basis.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining and maintaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

The RO has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it. So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO, especially since a medical opinion is needed to determine whether the Veteran is, in fact, unemployable on account of his service-connected disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the RO has not provided the Veteran an SOC addressing his disagreement with the denial of his claim for service connection for bilateral hearing loss.  The VA Form 9 he submitted in May 2009 was a substantive appeal concerning his claim for an initial rating higher than 50 percent for his PTSD, whereas it instead was what amounts to a timely NOD concerning this other claim for service connection for bilateral hearing loss.  See 38 C.F.R. §§ 20.300, 20.301, 20.302, etc.  The RO has not provided him an SOC concerning this claim, however, nor has he been given an opportunity, in response, to file another timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning this additional claim.  See 38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  So the Board must remand, rather than merely refer, this claim to the RO.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC addressing the additional issue of his purported entitlement to service connection for bilateral hearing loss.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect an appeal to the Board concerning this additional claim.  Give him the required time to perfect an appeal of this additional claim.  If, and only if, he perfects an appeal of this additional claim should it be returned to the Board for further appellate consideration.  

2.  Have him undergo a VA social and industrial survey to assess his day-to-day functioning and capacity for employment.  Put a copy of the report in the claims file.

   (a) The survey should include a detailed employment history as well as the Veteran's current employment status, if any.  If the Veteran is not currently employed, he should be asked whether he has sought employment and, if so, with whom.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  With regard to his employability, the Veteran should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

(b) The surveyor should also address the Veteran's social interactions - to include those with family, friends, neighbors, etc.  Any participation in clubs, churches or other social activities should also be listed and discussed. 

(c) The surveyor is not limited to the foregoing instructions, but may seek initial or additional development in any survey area that would shed more light on the nature and severity of the Veteran's PTSD.  


3.  Following the completion of the above-indicated VA social and industrial survey, have the Veteran also undergo another VA psychiatric examination to reassess the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to and reviewed by the examining psychiatrist for the pertinent medical and occupational history.

The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present and attributable to the PTSD.  All appropriate diagnostic testing deemed necessary to render clinically-supported diagnoses and assessments of functioning/employability should be administered.  In this regard, the Veteran's PTSD should be evaluated for the specific purpose of assessing the relative degree of industrial impairment, in light of his recorded medical and vocational history.  To this end, the examiner should also be requested to provide comment regarding the findings recorded by the VA survey or as part of the VA social and industrial survey.  If there are different psychiatric disorders, the examining psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with and are part and parcel of, or caused by, the service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain what the score means.

In addition, the examiner should describe what types of employment activities or related work-place limitations, if any, are impaired due solely to the Veteran's service-connected PTSD, bearing in mind his entire social-medical history.  The examiner should also describe how the symptoms of the Veteran's service-connected PTSD affect his social capacity, including the degree of any occupational and social impairment demonstrated.  

The examiner is particularly requested to comment on the effects of the Veteran's service-connected PTSD on his ability to obtain and maintain substantially gainful employment (versus just marginal employment) consistent with his prior work experience, level of education and training, etc.  In terms of marginal employment, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The report of the examination, including the reports of all completed tests or special studies, should be associated with the other evidence in the claims file.

The Veteran is hereby informed that failing to cooperate with the social and industrial survey or to report for this additional VA compensation examination, without good cause pursuant to 38 C.F.R. § 3.655 (2011), may have adverse consequences on these pending claims.

4.  Then readjudicate the claim for an initial rating higher than 50 percent for the PTSD, including the derivative TDIU claim.  When considering this derivative TDIU claim, also determine whether this claim should be referred for extra-schedular consideration under 38 C.F.R. § 4.16(b).  If these claims are not granted to the Veteran's satisfaction, send him and attorney a supplemental SOC (SSOC) concerning these claims and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


